Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-783
                        Lower Tribunal No. 18-692
                          ________________


                             Giuliana Llanso,
                                Appellant,

                                     vs.

                        SHEDDF2-FL3, LLC, etc.,
                              Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.


     Khullar Law, and Divya Khullar (Tamarac), for appellant.

      Agentis PLLC, and Christopher B. Spuches and Jason A. Martorella,
for appellee.


Before SCALES, HENDON and GORDO, JJ.

     PER CURIAM.
      In this lender liability case, appellant Giuliana Llanso, the borrower and

plaintiff below, appeals a final summary judgment in favor of appellee

SHEDDF2-FL3, LLC, the lender’s assignee and defendant below. The

gravamen of appellant’s claim is that she and her lender, TotalBank, the

predecessor-in-interest of appellee, had entered into an enforceable credit

agreement extending the maturity date of her loan. Appellant’s operative

complaint asserts that appellee failed to honor the terms of this alleged

agreement, resulting in appellant having to pay higher closing costs upon the

sale of her residence. Specifically, appellant seeks to recover her payments

related to a default interest rate considerably higher than the interest rate

reflected in the alleged agreement, as well as allegedly excessive attorney’s

fees and costs.

      After its review of the summary judgment evidence, the trial court

correctly concluded that, because appellant did not timely comply with the

conditions precedent for forming the alleged agreement, a written credit

agreement between the parties did not form. See Mitchell v. DiMare, 936 So.

2d 1178, 1180 (Fla. 5th DCA 2006) (“A condition precedent is an act or event,

other than a lapse of time, that must occur before a binding contract will

arise.”). Because a written credit agreement did not form, the trial court also

correctly determined that the applicable Banking Statute of Frauds precludes



                                       2
appellant’s breach of contract action. § 687.0304(2), Fla. Stat. (2017); Bloch

v. Wells Fargo Home Mortg., 755 F.3d 886, 890 (11th Cir. 2014) (“The

Banking Statute of Frauds provides that a borrower may not maintain an

action on an agreement by a creditor to take certain actions, such as entering

into a new credit agreement, forbearing from exercising remedies under prior

agreements, or extending installments due under prior credit agreements,

unless the agreement is in writing, expresses consideration, sets forth the

relevant terms and conditions, and is signed by the creditor and the debtor.”);

see Metro Bldg. Materials Corp. v. Republic Nat’l Bank of Miami, 919 So. 2d

595, 598 (Fla. 3rd DCA 2006).

      Affirmed.




                                      3